{¶ 89} I respectfully dissent from the majority opinion. For the reasons stated in my dissenting opinion in State v. Omiecinski, Cuyahoga App. No. 90510, 2009-Ohio-1066, I would sustain the first and second assignments of error, which would render the remaining assignments of error moot.
APPENDIX:

   Name                       Conviction       H.B. 180 Classification       S.B. 10
                                                                          Classification
  Robert Gildersleeve     Sexual Battery    Sexually Oriented Offender       Tier III
   James Stevens              GSI           Sexually Oriented Offender       Tier I
    John Brown            Attempted Rape    Sexually Oriented Offender       Tier III
   Michael Topeka            Attempted      Sexually Oriented Offender       Tier II
                      Corruption of Minor
  Robert Bohammon      Sexual Battery       Sexually Oriented Offender       Tier III
    John W. Evans     Unlawful Sexual       Sexually Oriented Offender       Tier II
                           Conduct
    Shawn Maver               Rape          Sexually Oriented Offender       Tier III
  Demetrius Reddick     Sexual Battery      Sexually Oriented Offender       Tier III
    Ralph Wells               Rape          Sexually Oriented Offender       Tier III
  Willie Moncrief             GSI           Sexually Oriented Offender       Tier II
   Arnold Harris         Rape and GSI       Sexually Oriented Offender       Tier III
 Edward Schneider             GSI           Sexually Oriented Offender       Tier II
  Charles M. Jones           Rape           Sexually Oriented Offender       Tier III
  Wesley Patterson           Rape           Sexually Oriented Offender       Tier III
Mark D. Patterson11 Attempted Felonious Habitual Sexual Offender       Tier III
                        Penetration
 *Page 33 
  Robert Zamora12   CA conviction       CA conviction                    Tier II
  Dwayne Orr13           GSI            Sexually Oriented Offender       Tier III

11 Did not show up for hearing, so trial court dismissed his petition.
12 Did not show up for hearing, so trial court dismissed his petition.
13 Was classified incorrectly as a Tier III offender; he should have been classified as a Tier I offender. The trial court corrected his classification. *Page 1